                      Case 18-19441-EPK         Doc 621     Filed 03/01/19        Page 1 of 3




         ORDERED in the Southern District of Florida on March 1, 2019.




                                                                  Erik P. Kimball, Judge
                                                                  United States Bankruptcy Court
_____________________________________________________________________________


                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION


        In re                                                        Case No.: 18-19441-BKC-EPK

        160 ROYAL PALM, LLC,                                         Chapter 11

                Debtor.                                       /

                  ORDER GRANTING SALAZAR LAW’S EMERGENCY MOTION TO
                   WITHDRAW AS COUNSEL FOR KK-PB FINANCIAL, LLC AND
                           REQUEST FOR EMERGENCY HEARING

                THIS MATTER came before the Court upon the Emergency Motion to Withdraw as Counsel
        for KK-PB Financial, LLC and Request for Emergency Hearing (the “Motion”) [ECF No. 614] filed
        by Luis Salazar, Esq. and Celi S. Aguilar, Esq. and the law firm of SALAZAR LAW. The Court having
        reviewed the Motion and the record in this chapter 11 proceeding, having been advised that
        appropriate notice has been provided to the parties affected by the relief requested in the Motion,
        and finding good cause exists to grant the requested relief. Accordingly, it is



                ORDERED that:
Case 18-19441-EPK   Doc 621   Filed 03/01/19   Page 2 of 3
               Case 18-19441-EPK           Doc 621      Filed 03/01/19      Page 3 of 3



        7.      This Court retains jurisdiction to hear and determine all matters arising from or
relating to the interpretation or implementation of this Order.

                                                  ###

Submitted by:
Luis Salazar, Esq.
Celi S. Aguilar, Esq.
SALAZAR LAW
2000 Ponce de Leon Boulevard, Penthouse
Coral Gables, FL 33134
Telephone: (305) 374-4848
Luis@Salazar.Law
Aguilar@Salazar.Law

Copies to:
Luis Salazar, Esq.
Celi S. Aguilar, Esq.

(Attorney Salazar shall serve a copy of the signed Order on all required parties and file a certificate of
service with the Court.)




                                                    3
